                                                                          United States District Court
                                                                            Southern District of Texas

                                                                               ENTERED
                                                                               May 13, 2019
                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF TEXAS                         David J. Bradley, Clerk

                       CORPUS CHRISTI DIVISION

GUILLERMO RODRIGUEZ,                       §
                                           §
        Plaintiff,                         §
VS.                                        §   CIVIL NO. 2:18-CV-148
                                           §
OFFICER AT MCCONNELL UNIT,                 §
                                           §
        Defendant.                         §

                                      ORDER

      The Court is in receipt of the Magistrate Judge’s Memorandum and
Recommendation (“M&R”) to dismiss case for failure to prosecute, Dkt. No. 12.
      After independently reviewing the record and applicable law, the Court
ADOPTS the M&R, Dkt. No. 12. Accordingly, pursuant to Federal Rule of Civil
Procedure 41(b), the Court DISMISSES WITHOUT PREJUDICE the above-
captioned case. FED. R. CIV. P. 41(b); McCullough v. Lynaugh, 835 F.2d 1126, 1127
(5th Cir. 1998). (“A district court may dismiss an action for failure of a plaintiff to
prosecute or to comply with any order of court.”).
      The Court DIRECTS the Clerk of the Court to close this case.


      SIGNED this 13th day of May 2019.



                                           ___________________________________
                                           Hilda Tagle
                                           Senior United States District Judge




1/1
